Citation Nr: 0432961	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  01-09 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, 
Texas 


THE ISSUE

Entitlement to reimbursement or payment of the cost of an 
unauthorized period of private hospitalization from November 
13, 2000, to November 25, 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1941 to May 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating determination of 
the Dallas, Texas, Department of Veterans Affairs (VA) 
Medical Center (MC) which denied the benefit sought on 
appeal.  


FINDING OF FACT

The veteran was hospitalized at a private facility as result 
of no VA bed being initially available during the acute onset 
phase and he did not sufficiently stabilize during his period 
of hospitalization to allow transfer to a VA facility.


CONCLUSION OF LAW

The criteria for payment of or reimbursement by VA for 
medical expenses incurred in connection with a period of 
hospitalization from November 13, 2000, to November 25, 2000, 
have been met.  38 U.S.C.A. §§ 1703, 1711, 1728 (West 2002); 
38 C.F.R. §§ 17.52, 17.53 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an August 2004 letter, the 
RO notified the veteran of VA's duty to notify him, VA's duty 
to assist him, what evidence was needed from the veteran, 
what evidence VA would request, where and when to send 
information, and where to contact VA if he had any further 
questions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The letter also advised the veteran to identify 
any additional information that he felt would support his 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the appellant's claims was dated in April 2001.  
The veteran did not receive a VCAA notice prior to the 
initial rating decision denying his claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the hospitalization records for the time period 
in question are on file.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(2), (3) (2003).  The veteran has also 
been afforded a personal hearing.  VA has satisfied its 
duties to notify and to assist the appellant in this case.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

At the outset, the Board notes that service connection is 
currently in effect for anxiety neurosis, rated as 100 
percent disabling, and a gunshot wound of the right thigh, 
rated as 10 percent disabling.  

A review of the record reveals that on November 13, 2000, the 
veteran was admitted to the Decatur Hospital Emergency Room 
with complaints of chest pan.  The Dallas VAMC was notified 
of the situation and a bed was not available.  Thereafter, 
the veteran was directed to Harris Methodist Hospital for 
acute care.  

On November 15, 2000, a left heart catheterization, a left 
ventriculography, and a coronary angiography were performed.  
The veteran remained hospitalized until November 25, 2000.  

In a November 14, 2000, handwritten report of contact, it is 
noted that a bed was available for the veteran at the Dallas 
VAMC on November 14, 2000.  It was further indicated that the 
veteran's spouse wanted him to have the cardiac 
catheterization done at Harris Hospital.  It was also noted 
that the veteran did not want to be transferred and that his 
wife had stated that they would use Medicare for payment.  It 
was further reported that E. D. had spoken to the spouse.  
The report of contact was signed off by the Chief of the 
Admissions Medical Staff.  

In a November 14, 2000, typewritten note, it was indicated 
that the veteran had been transferred from Decatur Community 
Hospital ER to Harris Methodist Hospital on November 13, 
2000, for an acute MI.  It was further noted that the family 
did not want to transfer the veteran to VA and that they 
would use Medicare as insurance.  

In a typewritten note dated April 18, 2001, it was indicated 
that the veteran had been transferred from Decatur Community 
Hospital Emergency Room to Harris Methodist Hospital for 
chest pain.  The veteran was diagnosed with an acute Q-wave 
myocardial infarction and underwent a cardiac catheterization 
on November 15, 2000.  Thereafter, a bypass was performed and 
the veteran was released on November 25, 2000.  

It was further noted that on November 13, 2000, C. R. had 
spoken to the veteran's spouse about transferring him to the 
Dallas VAMC as they had control of a bed for the veteran but 
that the spouse stated that they did not want a transfer and 
wanted to stay at Harris Methodist Hospital.  It was also 
reported that on November 15, 2000, E. D. spoke to the family 
about transferring the veteran and was told by the family 
that they were going to use Medicare and stay at Harris.  It 
was further noted that the veteran and his wife had 
subsequently come to the Dallas fee service facility to show 
what they owed Medicare and denied ever speaking with the VA 
staff.  

In a May 2001 letter, J. W., M.D., the veteran's private 
physician, indicated that he was writing this letter on 
behalf of the veteran regarding the need for a transfer to 
Harris Methodist Hospital by air ambulance on November 13, 
2000.  He noted that he had been asked to evaluate the 
veteran in the Decatur Emergency Room on the day that he 
presented with severe chest pain.  The examiner stated that 
the veteran was transferred by air ambulance to Harris 
Methodist Fort Worth after the Veteran's Hospital in Dallas 
could not provide arrangements for an acute admission.  He 
subsequently underwent cardiac catheterization demonstrating 
severe left main and right coronary artery disease and 
required urgent coronary bypass grafting.  Dr. W. indicated 
that at the time of the evaluation, the veteran was felt to 
be clinically unstable and his transfer to Harris Hospital by 
CareFlight was clinically indicated.  

In November 2001, the medical file was reviewed by the VA 
Chief of medical Services for the purpose of rendering an 
opinion as to the veteran's stability for a transfer to the 
VA facility during his hospital stay.  The examiner indicated 
that the veteran was hospitalized with acute chest pain on 
November 13, 2000.  The Dallas VAMC was notified and a 
hospital bed was not available.  The veteran was then 
directed to the nearest hospital (Ft. Worth) for acute care.  
He was hospitalized with an acute infarction.  The examiner 
stated that these facts were not in dispute and that payment 
had been authorized for acute care from November 13-15, 2000.  

The examiner noted that thereafter, the veteran's spouse was 
notified that the Dallas VA would accept the veteran for 
transfer on two separate occasions by two different parties 
and on both occasions, the spouse refused transfer stating 
they wanted treatment at Harris Methodist and that they would 
use Medicare.  It was also noted that the veteran's wife now 
denied talking to either person.  The examiner observed that 
acute care costs were covered and that once stabilized 
transfer was advised but firmly refused.  He stated that VA 
was not obliged to pay for non-emergent care.  

At his November 2002 haring, the veteran testified that they 
initially stopped at the Decatur Emergency Room and while 
there were informed that no beds were available at the Dallas 
VAMC.  He noted that Dr. W. transferred him to Forth Worth 
Hospital.  He stated that he did not think that VA 
subsequently checked with his doctor and indicated that he 
had never personally spoken to anyone at VA.  The veteran's 
spouse testified that she never refused to have the veteran 
transferred to a VA facility.  The veteran's wife testified 
that the veteran was unaware of what was happening the day 
before the surgery and the day of the surgery.  She noted 
that the veteran was not stable following surgery until he 
was discharged.  

In an August 2004 letter, Dr. W. indicated that upon his 
admission to Harris Methodist Hospital, the veteran was 
determined to be clinically unstable, requiring cardiac 
catheterization and subsequently urgent coronary artery 
bypass grafting.  Dr. W. stated that at no time was he 
contacted by the veteran's hospital to inform him that a bed 
was available for acute admission.  He noted that the veteran 
was stabilized postoperatively and was discharged on November 
25, 2000.  

Pursuant to 38 U.S.C.A. § 1703(a), when VA facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographic inaccessibility or are not 
capable of furnishing hospital care or medical service, VA 
may contract with non-VA facilities for such care and 
services, either on a group or an individual basis.  38 
U.S.C.A. § 1703(a); 38 C.F.R. § 17.52 (2003).  However, care 
in public or private facilities are subject to the provisions 
of § 17.53 and will only be authorized, whether under 
contract or individually, for hospital care or medical 
services to a veteran for treatment of (1) a service-
connected disability or disability for which discharged from 
military service; (2) a condition adjunct to a service-
connected disability; (3) veterans participating in a 
rehabilitation program under VA auspices; (4) any disability 
of a veteran totally and permanently disabled from a service-
connected disability; (5) emergency condition arising during 
authorized travel; and (6) any disability of a veteran 
receiving VA contract nursing home care an adjudicated 
service-connected disability. 38 U.S.C.A. § 1703; 38 C.F.R. § 
17.52. However, VA authorization for such care must be 
obtained in advance.  See 38 U.S.C.A. §§ 1703, 1710; 
38 C.F.R. § 17.54 (2003).

Under 38 C.F.R. § 17.53, the admission of any patient to a 
private or public hospital at VA expense will only be 
authorized if a VA medical center or other Federal facility 
to which the patient would otherwise be eligible for 
admission is not feasibly available.  A VA facility may be 
considered as not feasibly available when the urgency of the 
applicant's medical condition, the relative distance of the 
travel involved, or the nature of the treatment required 
makes it necessary or economically advisable to use public or 
private facilities.  In those instances where care in public 
or private hospitals at VA expense is authorized because a VA 
or other Federal facility was not feasibly available, as 
defined in this section, the authorization will be continued 
after admission only for the period of time required to 
stabilize or improve the patient's condition to the extent 
that further care is no longer required to satisfy the 
purpose for which it was initiated.

A review of the record demonstrates that the veteran was 
hospitalized as a result of chest pains at Decatur Hospital.  
There is no question that VA was initially contacted while 
the veteran was hospitalized at the Decatur Emergency 
facility and that VA indicated that the veteran should not be 
taken to its facility until stabilized.  As a result of VA's 
actions, the veteran was transferred to Ft. Worth Hospital 
where he underwent testing to determine the cause of the 
chest pain, which resulted in his having a catheterization 
and triple bypass surgery.  

While there is some conflict as to whether the veteran's 
spouse refused admission to VA on two separate occasions, 
records in the file indicating that she did, and her 
testimony that she did refuse treatment at VA, the Board does 
note that the veteran's private physician, Dr. W. has 
indicated that at no time was he contacted by VA to inform 
him that a bed was available for acute admission.  

Regardless, the crucial point of this decision is whether the 
veteran was sufficiently stabilized to contemplate such a 
move.  Based upon the medical evidence of record, including 
the most recent statement from the veteran's private 
physician, that the veteran was clinically unstable at the 
time of admission to Harris Hospital requiring cardiac 
catheterization and urgent coronary artery bypass, the Board 
is of the opinion that the veteran was not clinically stable 
for transfer to a VA facility prior to his release from Fort 
Worth on November 25, 2000.  

As such, payment of the cost of private hospitalization for 
the entire time period from November 13, 2000, to November 
25, 2000, is warranted.  


ORDER

Reimbursement or payment of the cost of private 
hospitalization from November 13, 2000, to November 25, 2000, 
is granted.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



